United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.O., Appellant
and
DEPARTMENT OF JUSTICE, IMMIGRATION
& NATURALIZATION SERVICE,
San Francisco, CA, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1360
Issued: December 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 25, 2007 appellant filed a timely appeal from an April 9, 2007 decision of the
Office of Workers’ Compensation Programs, finding that he abandoned his request for a hearing,
and a November 3, 2006 decision suspending his compensation benefits. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly suspended appellant’s right to
compensation benefits effective November 3, 2006 on the grounds that he failed to attend a
directed medical examination; and (2) whether the Office properly found that he abandoned his
request for a hearing.
FACTUAL HISTORY
On May 21, 2002 appellant, then a 50-year-old special agent, filed a traumatic injury
claim alleging that on May 14, 2002 he injured his neck, back, hips, knees and right shoulder

while participating in weapons training at the Naval Base and Reserve Training Center. The
Office accepted his claim for a lumbosacral sprain. On August 23, 2002 it accepted additional
conditions of a cervical strain, thoracic strain, bilateral knee sprain, bilateral shoulder sprain and
a left hip strain.1
On July 27 and September 24, 2002, respectively, Dr. Philip Wirganowicz and
Dr. Thomas D. Schmitz, Board-certified orthopedic surgeons and Office referral physicians,
examined appellant and opined that he had no residuals from his May 14, 2002 accepted
conditions.
On September 3, 2002 Dr. Fred Blackwell, an attending Board-certified orthopedic
surgeon, stated that appellant still had residuals from his May 14, 2002 employment injury.
The Office found a conflict in the medical opinion evidence between Dr. Blackwell and
the Office referral physicians and referred appellant, together with a statement of accepted facts,
a list of questions and the case file, to Dr. John W. Batcheller, a Board-certified orthopedic
surgeon, in order to resolve the conflict in the medical opinion evidence.
On February 3, 2003 Dr. Batcheller reviewed the medical history and provided findings
on physical examination. He stated that appellant had no residual disability or medical condition
causally related to his May 14, 2002 employment-related medical conditions.
By decision dated March 17, 2003, the Office terminated appellant’s compensation on the
grounds that the report of Dr. Batcheller established that he no longer had any residuals from his
May 14, 2002 employment injury. On December 1, 2003 an Office hearing representative
vacated the March 17, 2003 decision, finding that Dr. Batcheller’s report was not based on a
complete and accurate background because the Office had not provided him with relevant
medical reports regarding appellant’s other orthopedic claims. He remanded the case for the
Office to obtain a supplemental report from Dr. Batcheller after providing him with medical
records pertaining to earlier treatment of appellant’s orthopedic conditions.
On December 16, 2003 the Office notified appellant that an Office hearing representative
had directed that Dr. Batcheller rereview his case in conjunction with related orthopedic claims.
It indicated that the case was reopened for medical treatment until Dr. Batcheller had submitted a
supplemental report. On March 18, 2004 the Office asked Dr. Batcheller to reexamine
appellant’s case in light of a revised statement of accepted facts, which included information
regarding appellant’s related orthopedic claims and copies of medical reports regarding these
claims.
By letter dated March 18, 2004, the Office advised appellant that it was necessary for him
to be reexamined by Dr. Batcheller in order to properly resolve the conflict in the medical
evidence. It notified him of an appointment with Dr. Batcheller scheduled for May 17, 2004.
The Office advised appellant that, if he failed to keep the appointment and did not provide an
1

Subsequent to appellant filing his claim in 2002, his employing establishment changed from the Department of
Justice, Immigration and Naturalization Service to the Department of Homeland Security, Immigration and Customs
Enforcement.

2

acceptable reason for not attending, his benefits would be suspended pursuant to section 8123(d)
of the Federal Employees’ Compensation Act.
On June 24, 2004 the Office issued a final decision suspending appellant’s compensation
benefits on the grounds that he failed to attend a directed medical examination. By letter dated
July 6, 2004, appellant advised that he was making funeral arrangements for a relative between
May 14 and 21, 2004. Consequently, he could not attend the medical appointment scheduled for
May 17, 2004 with Dr. Batcheller. On March 23, 2005 the Office rescinded the June 24, 2004
suspension of appellant’s compensation benefits, finding that he had shown good cause for his
failure to attend the May 17, 2004 medical examination.
By letter dated October 18, 2005, the Office again referred appellant to Dr. Batcheller for
an evaluation as to whether he had any residual disability or medical condition causally related to
his May 14, 2002 employment injury. The Office advised him that the examination was
scheduled for November 14, 2005 at 12:30 p.m. It advised appellant that his compensation
benefits would be suspended if he missed the appointment and did not provide an acceptable
reason. On June 6, 2006 Dr. Batcheller’s office staff advised the Office that appellant cancelled
the appointment and never rescheduled. On October 4, 2006 the Office proposed to suspend
appellant’s compensation benefits pursuant to section 8123(d) of the Act for failure to attend the
examination scheduled with Dr. Batcheller for November 14, 2005, as directed in the
October 18, 2005 Office letter.
On October 18, 2006 appellant stated that he did not attend the appointment with
Dr. Batcheller on November 14, 2005 because section 8123(a) of the Act provided that the
physician selected to resolve a medical conflict must not have been previously involved in the
case. He stated that Dr. Batcheller had previously rendered a “negative” opinion against him.
Appellant stated that he advised Dr. Batcheller’s office staff that he did not plan to attend the
appointment and understood that his staff would so advise the Office.
By decision dated November 3, 2006, the Office finalized its suspension of appellant’s
compensation benefits.
On November 29, 2006 appellant requested an oral hearing.
In a February 20, 2007 notice, the Office advised appellant that a hearing would be held
in his case on March 22, 2007 at 2:15 p.m. at the Federal Building located at 450 Golden Gate
Avenue, Room 7-5290, in San Francisco, California. The notice was sent to his address of
record. Appellant did not appear for the hearing.
By decision dated April 9, 2007, the Office found that appellant abandoned his request
for a hearing. It found that a hearing had been scheduled for March 22, 2007. Appellant failed
to appear although a notice of the hearing had been sent to him 30 days in advance of the
hearing. The Office further found that appellant did not contact the Office before or after the
scheduled hearing to explain his failure to appear.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8123 of the Act authorizes the Office to require an employee, who claims
disability as a result of federal employment, to undergo a physical examination as it deems
necessary.2 The determination of the need for an examination, the type of examination, the
choice of locale and the choice of medical examiners are matters within the province and
discretion of the Office.3 The Office’s federal regulation at section 10.320 provides that a
claimant must submit to examination by a qualified physician as often and at such times and
places as the Office considers reasonably necessary.4 Section 8123(d) of the Act and section
10.323 of the Office’s regulations provide that, if an employee refuses to submit to or obstructs a
directed medical examination, his or her right to compensation is suspended until the refusal or
obstruction ceases.5 Office procedures provide that, before the Office may invoke these
provisions, the employee is to be afforded a period of 14 days within which to present in writing
his or her reasons for the refusal or obstruction.6 If good cause for the refusal or obstruction is
not established, entitlement to compensation is suspended in accordance with section 8123(d) of
the Act.7
ANALYSIS -- ISSUE 1
By letter dated October 18, 2005, the Office referred appellant to Dr. Batcheller for a
second examination and evaluation as to whether he had any residual disability or medical
condition causally related to his May 14, 2002 employment injury. The Office advised him that
the examination was scheduled for November 14, 2005 at 12:30 p.m. It advised appellant that
his compensation benefits would be suspended if he missed the appointment and did not provide
an acceptable reason for failing to attend. On June 6, 2006 Dr. Batcheller’s office staff advised
the Office that appellant cancelled the November 14, 2005 appointment and never rescheduled.
On October 4, 2006 the Office advised appellant that it proposed to suspend his compensation
benefits, pursuant to section 8123(d) of the Act, for failure to attend the examination scheduled
with Dr. Batcheller for November 14, 2005, as directed by the Office in its October 18, 2005
letter.
On October 18, 2006 appellant stated that he did not attend the appointment with
Dr. Batcheller on November 14, 2005 because section 8123(a) of the Act provided that the
physician selected to resolve a medical conflict must not have been previously involved in the
case. He stated that Dr. Batcheller had previously rendered a “negative” opinion against him.
Appellant stated that he advised Dr. Batcheller’s office staff that he did not plan to attend the
2

5 U.S.C. § 8123.

3

See Lynn C. Huber, 54 ECAB 281 (2002).

4

20 C.F.R. § 10.320.

5

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323; see Alfred R. Anderson, 54 ECAB 179 (2002).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14(d) (July 2000).
7

Id.

4

appointment and understood the staff would so advise the Office. Appellant’s stated explanation
for failing to attend the second scheduled examination with Dr. Batcheller is not valid as a matter
of law. The language of section 8123 of the Act does not require that a physician selected to
resolve a medical conflict must not have been previously involved in the case. There is a
relevant provision in the Code of Federal Regulations. In section 10.321(b) of the Office’s
regulations is language which states, in relevant part, that “[the Office] will select a physician
who is qualified in the appropriate specialty and who has had no prior connection with the
case.”8 However, this requirement applies to the initial selection of a physician performing an
impartial examination, not subsequent, additional examinations by the same physician to resolve
a conflict of medical opinion.
In addition to the statute and the regulations, the Office’s procedure manual provides that
if the impartial specialist’s report is vague, speculative, incomplete or unrationalized, it is the
responsibility of the Office to secure a supplemental report from that physician to correct the
defect in the original report. Only if the impartial specialist is unable or unwilling to provide a
supplemental report, or if the supplemental report is also defective, will the Office arrange for an
examination by a new impartial specialist.9
In this case, an Office hearing representative found that Dr. Batcheller’s initial report was
incomplete because the doctor had not been provided with relevant information regarding
appellant’s previous orthopedic claims. Under the circumstances in this case described above,
the Office properly found that it was reasonably necessary for appellant to undergo a second
examination by Dr. Batcheller. For the reasons discussed, appellant did not show good cause for
his failure to attend the November 14, 2005 examination with Dr. Batcheller.10 Because
appellant failed to attend the directed medical examination and did not provide good cause for
the failure within 14 days of the Office’s October 4, 2006 notice of proposed suspension, the
Office properly suspended his compensation benefits as of November 3, 2006.
LEGAL PRECEDENT -- ISSUE 2
The statutory right to a hearing under 5 U.S.C. § 8124(b)(1) follows the initial final merit
decision of the Office. Section 8124(b)(1) provides as follows: “Before review under section
8128(a) of this title, a claimant for compensation not satisfied with a decision of the Secretary [of
Labor] under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on his claim before a representative of the
Secretary.”

8

20 C.F.R. § 10.321(b).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.11(c)(2) (April 1993).
10

The Board notes that appellant did not object toe the first follow-up evaluation by Dr. Batcheller which had
been scheduled for May 17, 2004. His stated reason for not attending the second examination with Dr. Batcheller at
that time was that he was making funeral arrangements for a relative.

5

With respect to abandonment of hearing requests, Chapter 2.1601.6.e of the Office’s
procedure manual provides in relevant part:
“(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to appear at a
scheduled hearing; and the claimant has failed to provide any notification for such
failure within 10 days of the scheduled date of the hearing. Under these
circumstances, [the Branch of Hearings and Review] will issue a formal decision
finding that the claimant has abandoned his or her request for a hearing and return
the case to the [district Office].”11
ANALYSIS -- ISSUE 2
By decision dated November 3, 2006, the Office suspended appellant’s compensation
benefits. Appellant timely requested an oral hearing. In a February 20, 2007 letter, the Office
notified appellant that an oral hearing was to be held on March 22, 2007. Appellant did not
attend.12 As noted, he was required to provide an explanation for his failure to appear within 10
days of the March 22, 2007 hearing. However, there is no evidence of record that appellant
explained his failure to appear at the March 22, 2007 hearing within 10 days of the hearing date.
The evidence establishes that appellant did not request a postponement of the hearing,
failed to appear at the hearing and failed to provide adequate explanation for his failure to appear
within 10 days of the hearing date. The Board therefore finds that he abandoned his request for a
hearing.
CONCLUSION
The Board finds that the Office properly suspended appellant’s compensation benefits
effective November 3, 2006 for failure to attend a directed medical examination. The Board
further finds that the Office properly determined that appellant abandoned his request for a
hearing.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6.e (January 1999); see also G.J., 58 ECAB ___ (Docket No. 07-1028, issued August 16, 2007).
12

The Board notes that, on appeal, appellant asserted that he failed to attend the scheduled hearing or timely
request a postponement because he was traveling between February 22 and March 14, 2007. In his appeal letter,
appellant did not explain why he could not attend the March 22, 2007 hearing in light of the fact that the return date
for his trip was March 14, 2007. However, upon his return from his trip on March 14, 2007, he did not request a
postponement of the March 22, 2007 hearing. Whatever their merit, appellant’s explanations contained in his appeal
letter were not before the Office and are not part of the record below. Therefore, the Board cannot consider those
statements on appeal.

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 9, 2007 and November 3, 2006 are affirmed.
Issued: December 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

